         Case 3:17-cv-07106-SK Document 49 Filed 12/26/18 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS (SBN 211222)
     Senior Assistant Attorney General
 3   MICHAEL E. ELISOFON (SBN 240707)
     BERNARD A. ESKANDARI (SBN 244395)
 4   Supervising Deputy Attorneys General
     AMOS E. HARTSTON (SBN 186471)
 5   STEVEN D. DE SALVO (SBN 199904)
     Deputy Attorneys General
 6   300 South Spring Street, Suite 1702
     Los Angeles, CA 90013
 7   Tel: (213) 269-6348
     Fax: (213) 897-4951
 8   Email: bernard.eskandari@doj.ca.gov

 9   Attorneys for Plaintiff the People of the State of
     California
10

11                               IN THE UNITED STATES DISTRICT COURT

12                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

13

14
     THE PEOPLE OF THE STATE OF                               Case No. 17-cv-07106-SK
15   CALIFORNIA,
                                                              CALIFORNIA’S OPPOSITION TO
16                  Plaintiff,                                DEFENDANTS’ MOTION TO STAY
                                                              UPCOMING DEADLINES IN LIGHT OF
17          v.                                                LAPSE OF APPROPRIATIONS

18   UNITED STATES DEPARTMENT OF
     EDUCATION, et al.,
19
                    Defendants.
20

21

22          The People of the State of California oppose the requested stay. The crux of this litigation,

23   brought under the Administrative Procedure Act (“APA”) against the U.S. Department of

24   Education (“ED”) and its Secretary, is the unreasonable delay and unlawful withholding of

25   critical debt relief to tens of thousands of defrauded Corinthian borrowers in California. Further

26   delay caused by the requested stay is neither necessary nor appropriate under the circumstances.

27   A stay would only prejudice the interests of the State of California and compound the irreparable

28   harms suffered by California’s affected student-loan borrowers.
                                                      1
                                   California’s Opposition to Defendants’ Motion to Stay
                                                 Case No. 17-cv-07106-SK
        Case 3:17-cv-07106-SK Document 49 Filed 12/26/18 Page 2 of 4



 1          Attorneys for Defendants, citing 31 U.S.C. § 1342, assert that they are prohibited from

 2   working on this case, even on a voluntary basis, during the partial shutdown of the federal

 3   government. This is not so. The U.S. Department of Justice’s “FY 2019 Contingency Plan”

 4   expressly authorizes the funding of civil litigation where a court does not grant a stay request and

 5   instead orders a case to proceed:

 6         [Civil l]itigators will continue to approach the courts and request that active cases . . .
           be postponed until funding is available. If a court denies such a request and orders a
 7         case to continue, the Government will comply with the court’s order, which would
           constitute express legal authorization for the activity to continue.
 8
     U.S. Department of Justice, “FY 2019 Contingency Plan” (Sept. 11, 2018) (emphasis added).1
 9
            Accordingly, if Defendants’ stay request is denied, counsel will not be prohibited from
10
     working on this case, and Defendants will not be prejudiced. The proper legal framework for
11
     determining whether a stay is appropriate is the balancing test of Landis v. North American Co.,
12
     299 U.S. 248, 254-55 (1936). Here, the equities tip sharply in favor of denying Defendants’ stay
13
     request and allowing this case to proceed.
14
            This Court has already begun denying nearly identical stay requests in other civil actions
15
     pending against the federal government.2 The Court should do so again here.
16
                                         BALANCING OF FACTORS
17
            The Court should weigh the factors provided in Landis v. North American Co., 299 U.S.
18
     248, 254-55 (1936), in exercising its discretion to deny a stay request: (1) “the possible damage
19
     which may result from the granting of a stay”; (2) the hardship or inequity which a party may
20
     suffer in being required to go forward”; and (3) “the orderly course of justice measured in terms
21
     of the simplifying or complicating of issues, proof, and questions of law which could be expected
22
     to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (internal citation
23
     omitted). Additionally, consideration of the public interest is often also relevant in determining
24

25          1
               Attached as Exhibit A to the Eskandari Declaration. This document is appropriate for
     judicial notice under Fed. R. Civ. P. 201.
26           2
               See Order Denying Motion to Stay Pretrial Deadlines, Pretrial Conference and Trial in
     Light of Lapse of Appropriations, California v. Ross (N.D. Cal. Case No. 18-cv-01865-RS) [Doc
27   No. 122], attached as Exhibit B to the Eskandari Declaration. This document is appropriate for
     judicial notice under Fed. R. Civ. P. 201.
28
                                                           2
                                  California’s Opposition to Defendants’ Motion to Stay
                                                Case No. 17-cv-07106-SK
         Case 3:17-cv-07106-SK Document 49 Filed 12/26/18 Page 3 of 4



 1   whether a stay is appropriate. See, e,g., Keating v. Office of Thrift Supervision, 45 F.3d 322, 325

 2   (9th Cir. 1995). Each of these factors strongly counsels in favor of denying the requested stay.

 3          The first two Landis factors favor denying Defendants’ stay request. California’s interests

 4   and those of its affected residents will be impaired if this case is stayed, particularly because at

 5   issue in this case is California’s challenge to Defendants’ unreasonable delay. An order

 6   authorizing this case to proceed, on the other hand, would not prejudice Defendants. Such an

 7   order would instead constitute “express legal authorization” for Defendants’ counsel to continue

 8   litigating this case. Although they are required to request a stay, under the “FY 2019 Contingency

 9   Plan,” U.S. Department of Justice attorneys are not prohibited from working on this case if the
10   Court denies the stay request. Defendants do not and cannot assert hardship or inequity, if

11   required to go forward.

12          The third Landis factor, the orderly course of justice, also supports denying the stay

13   request. Defendants seek to stay this case “until Congress has restored appropriations to the [U.S.]

14   Department [of Justice].” It is unknown, however, how long this stay would last. Indeed,

15   President Trump recently stated that the “shutdown will last a very long time.” Donald J. Trump

16   (@realDonaldTrump), Twitter (Dec. 21, 2018, 4:24 AM).3 Currently pending before the Court is

17   a motion to dismiss that has been fully briefed since November 1, 2018, and set for hearing on

18   January 14, 2019. Defendants would have the Court take this hearing off-calendar in favor of

19   bringing this case—which has been pending for over a year—to an uncertain halt. Such stays are
20   disfavored. See, e.g., Blue Cross & Blue Shield of Ala. v. Unity Outpatient Surgery Ctr., Inc., 490

21   F.3d 718, 724 (9th Cir. 2007) (“[L]engthy and indefinite stays place a plaintiff effectively out of

22   court.”). The orderly course of justice is served by denying Defendants’ stay request.

23          The public interest further supports denial of the requested stay. “The public interest is

24   served when administrative agencies comply with their obligations under the APA.” N. Mariana

25   Islands v. United States, 686 F. Supp. 2d 7, 21 (D.D.C. 2009). This is particularly true when a

26          3
              A screenshot of Mr. Trump’s tweet is attached as Exhibit C to the Eskandari Declaration.
     This document is appropriate for judicial notice under Fed. R. Civ. P. 201. See also, e.g., Hawaii
27   v. Trump, 859 F.3d 741, 773 n.14 (9th Cir.) (taking judicial notice of Mr. Trump’s tweets),
     vacated and remanded on other grounds, 138 S. Ct. 377 (2017).
28
                                                            3
                                   California’s Opposition to Defendants’ Motion to Stay
                                                 Case No. 17-cv-07106-SK
         Case 3:17-cv-07106-SK Document 49 Filed 12/26/18 Page 4 of 4



 1   sovereign State brings suit against the federal government. See, e.g., Town of Hallie v. City of Eau

 2   Claire, 471 U.S. 34, 45 (1985) (“arm of the State” may be presumed to be act in the public

 3   interest). Hundreds of millions of dollars in federal student-loan relief are at stake in this

 4   litigation, which California alleges that Defendants have unreasonably delayed and unlawfully

 5   withheld, in addition to engaging in unlawful retroactive rulemaking, all in violation of the APA.

 6   Any delay in reaching the merits of this case is unnecessary and inappropriate under the

 7   circumstances.

 8                                                CONCLUSION
 9          For these reasons, the Court should deny Defendants’ motion to stay this case.

10

11   Dated: December 26, 2018                                   Respectfully submitted,
12
                                                                /s/ Bernard A. Eskandari
13                                                              BERNARD A. ESKANDARI
                                                                Supervising Deputy Attorney General
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                            4
                                   California’s Opposition to Defendants’ Motion to Stay
                                                 Case No. 17-cv-07106-SK
